Filed 6/16/21 In re Miller CA1/4
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        FIRST APPELLATE DISTRICT

                                                   DIVISION FOUR


 In re HARRY WILLIAM MILLER,                                        A161385

           on Habeas Corpus.                                        (Mendocino County
                                                                    Super. Ct. No. SCUK-CRCR-18-93826)


         Harry Miller’s petition for writ of habeas corpus alleges ineffective assistance of
counsel based on his trial counsel’s failure to raise his posttraumatic stress disorder as a
factor in mitigation at sentencing pursuant to Penal Code sections 1170.9 and 1170.91. At
his request, the petition was considered together with the appeal in People v. Miller
(A158431). We resolve his arguments regarding sections 1170.9 and 1170.91 on the
merits in the direct appeal, concluding, inter alia, that defendant was not prejudiced by
any failure of the court to consider whether his posttraumatic stress disorder was caused
in part by his military service. To the extent Miller relies on the failure to assert his
hearing loss, our conclusion is no different. Therefore, defendant’s ineffective assistance
claim necessarily fails. (Strickland v. Washington (1984) 466 U.S. 668, 691-692.)
Miller’s habeas corpus petition is denied.


                                                                     POLLAK, P. J.

WE CONCUR:

TUCHER, J.
BROWN, J.


                                                               1